NUMBER 13-15-00423-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


               IN RE ELECTRIC TRANSMISSION TEXAS, LLC


                       On Petition for Writ of Mandamus.


                                       ORDER

    Before Chief Justice Valdez and Justices Rodriguez and Perkes
                           Per Curiam Order

       Relator, Electric Transmission Texas, LLC, filed an amended petition for writ of

mandamus and an amended motion for emergency relief in the above cause on

September 16, 2015. The Court requested that the real party in interest, Wyatt Agri

Products Corporation, LLC (“Wyatt”), or any others whose interest would be directly

affected by the relief sought, file responses to the motion for emergency relief and to the

petition for writ of mandamus. Currently before the Court is Wyatt’s motion for extension

of time to file its responses in which it requests an extension of time until September 29,

2015. Relator has filed an objection to this request for extension of time.
       The Court, having previously ordered that relator’s motion for emergency relief be

carried with the case, is now the opinion that the motion should be and is GRANTED

insofar as the hearing set in the trial court for October 2, 2015 is ordered STAYED pending

further order of this Court. All other relief requested in relator’s motion for emergency

relief is CARRIED WITH THE CASE. The Court, having examined and fully considered

Wyatt’s motion for extension of time and relator’s objection thereto, hereby GRANTS

Wyatt’s motion for extension of time to file its responses.

       IT IS SO ORDERED.

                                                        PER CURIAM

Delivered and filed the
25th day of September, 2015.




                                                2